DETAILED ACTION
Claims 2–16 are pending in the present application. Claims 2–16 are new and claim 1 is cancelled in the amendment filed by Applicant on February 24th, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
New claims 2–16 filed on February 24th, 2022 are accepted because they add no new matter.
Response to Arguments
Applicant' s arguments on pages 7 of the Remarks filed  on February 24th, 2022, with respect to the rejection of independent claim 1 under 35 USC §103 in view of Richardson and Morgan, have been fully considered and are persuasive in view of the amended limitations.  Therefore, the rejections have been withdrawn.
It is suggested to combine the limitations of claims 12 and 15 into claim 1 while specifying the types of alternative geometries, in order to distinguish over the new prior art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	
Claim Rejections - 35 USC § 103
Claims 2–4, 6–10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunmo Chung, US 20090256421 A1 (hereinafter “Chung”) in view of Edward Horton, US 20030221603 A1 (hereinafter “Horton”), and further in view of David Morgan, US 20110158370 A1 (hereinafter “Morgan”).		
Regarding claim 2, Chung discloses a nuclear power plant unit comprising a plurality of structural modules (Fig. 1; para. 59: power generation unit 102, transmission unit 104, mobile module 110 etc.), each of the structural modules having manufactured components for use in power production when moored or fixed to a floor in and/or proximal to at least one of an offshore marine environment, a river environment and a coastal marine environment (Chung Figs. 1,3; para. 56-58: sea site 145), wherein the nuclear power plant unit is assembled in a shipyard from the plurality of structural modules (Chung Fig. 3; para. 3: the power plant is assembled at a dock 142 and moored into the submerged hull of a spar platform), the structural modules comprising: 

    PNG
    media_image1.png
    550
    596
    media_image1.png
    Greyscale

a hull module comprising at least one structural, load bearing member forming a hull of the nuclear power plant unit (Chung para. 55 Fig. 1: mobile module 110); 
a nuclear plant module comprising at least one nuclear reactor (para. 52: power generation unit 102 includes nuclear fuel), a cylindrical containment vessel having a shell for containing pressure and radioactivity of the least one nuclear reactor (Fig. 3: 102 is cylindrical), and a support structure configured to transfer load from the shell of the containment vessel shell to the hull of the nuclear power plant unit, 
an electrical interface for one of transmitting electrical power generated by the at least one nuclear reactor and powering a system of the nuclear power plant unit (Chung para. 31-32,52: transmission unit 104); 
a communications interface for communications internal or external to the nuclear power plant unit (para. 63,86: the location control unit, comprising a GPS, enables communication between the power transmission unit, the power reception module and other devices) 
a network interface for data communications to or from the nuclear power plant unit (para. 52: management unit 106).
However Chung fails to disclose a user interface or a lattice or columnar support structure.
Morgan also teaches and offshore nuclear power plant, further comprising a user interface that is configured to permit a user to access a system of the nuclear power plant unit; (Morgan Fig. 8 para. 38: reactor control area 39).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the interface taught by Morgan with the offshore plant of Chung. According to Morgan para. 38, this is part of a control, monitoring, and automation system 34 to optimize the plant operations and enable remote monitoring, and therefore would have enhanced and improved plant operations.
Horton teaches a support structure for a spar platform, wherein the support structure comprises at least one of a lattice structure or a columnar structure (Horton Figs. 1-3,16,20; para. 39: cellular floating hulls 10 for a spar platform used columnar structures 14 and lattice support 16).
It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Horton of creating a cellular lattice-type support structure, to the power plant platform of Chung. According to Horton para. 11-13, such a structure would increase storage capability, buoyancy, trim and stability.

Regarding claim 3, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 2, wherein the support structure is a regular cellular lattice structure (Horton Figs. 2-3; para. 40-42).

Regarding claim 4, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 2, wherein the support structure is a columnar structure (Horton Figs. 1, 20; para. 38).

Regarding claim 6, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 4, wherein the columnar structure is a cylindrical columnar structure (Horton Figs. 1-3, 19-20).

Regarding claim 7, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 2, wherein the support structure includes an interface element configured to interface with a curvature of the containment vessel (Morgan Fig. 5: the cylindrical cross-section of reactor vessels 16 interfaces with the rectangular containment structure 15). It would have been obvious to one of ordinary skill in the art to apply an interface element taught by Morgan to the power plant of Chung. This permits fitting different shaped objects into the modular platform and secures them.

Regarding claim 8, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 2, wherein the support structure is a cellular lattice structure, wherein the cellular lattice structure is welded (Horton Figs. 2-3; para. 43).

Regarding claim 9, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 8, further comprising a robotic welding machine configured to be disposed in a cell of the cellular lattice to weld the lattice (Horton Figs. 2-3; para. 43: automated, i.e. robotic, welding equipment may be used). It would have been obvious to dispose the equipment in a cell of the cellular lattice, for convenience during assembly.

Regarding claim 10, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 2, wherein the structural modules further comprise a physical interface for connecting structural elements of the nuclear power plant unit (Horton Figs. 2-3: a physical interface consisting of a web 16 may be used to connected structural elements 14).

Regarding claim 14, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 2, wherein the nuclear power plant unit is assembled in an arrangement of the plurality of structural modules comprising a substantially horizontal arrangement (Chung Fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Morgan and Horton, and further in view of Henrik Hannus, US 20130032075 A1 (hereinafter “Hannus”),
Regarding claim 5, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 4, however they fail to explicitly disclose the columnar structure is a rectangular columnar structure. 
Hannus teaches a spar-type platform, wherein the columnar structure is a rectangular columnar structure (Hannus Fig. 5). It would have been obvious to one of ordinary skill in the art to modify the cross-sectional shape of the columnar structure of Chung modified by Horton from circular to rectangular. See MPEP 2144.or section IV. B. regarding changes in shape which are not considered significant.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Morgan and Horton, and further in view of Robert Pierart et al, US 4355001 A (hereinafter “Pierart”).
Regarding claim 11, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 2, 
However Chung fails to teach a rearrangement of structural modules for installation at an environmental site. 
Pierart teaches a nuclear reactor, wherein the nuclear power plant unit is subdivided into at least one arrangement of the plurality of structural modules for transport and is configured for rearrangement of the plurality of structural modules for installation at a site in the environment (Pierart Fig. 1; col. 3 ll. 65 – col. 4 ll. 5: “the invention has a modular structure formed by several nested units whose dimensions are limited as a function of the transport means, said units being manufactured and tested at the works and being transportable in the form of an integral assembly or even separately”- the modules may be transported separately- which constitutes an arrangement for transport- and assembled together at site which constitutes a rearrangement).
It would have been obvious to one of ordinary skill to rearrange modules. According to Pierart, these modules “may be several tens of meters long and weigh thousands of tonnes” therefore it is convenient to transport separately and then rearrange.

Claims 12 and 15–16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Morgan and Horton, and further in view of Claudio Filippone, US 20220115156 A1 (hereinafter “Filippone”).
Regarding claim 12, Chung modified by Morgan and Horton discloses the nuclear power plant unit of claim 2, however they fail to teach rearrangement of the plurality of structural modules during transport.
Filippone teaches a modular nuclear power plant unit, wherein the nuclear power plant unit is subdivided into at least one arrangement of the plurality of structural modules at a start of transport and is configured for rearrangement of the plurality of structural modules during transport (Filippone Figs. 1B, 4-6; para. 40,44: the subcritical power modules may be rearranged during transport to control criticality).
It would have been obvious to one of ordinary skill to apply the known technique taught by Fillipone of rearranging nuclear power plant modules during transport, to the modules of Chung modified by Morgan and Horton. According to Filippone para. 44, this would have enabled the power modules to remain in a subcritical state during transport, or may control power without the need for control rods.

Regarding claim 15, Chung modified by Morgan, Horton and Filippone discloses the nuclear power plant unit of claim 2, wherein the nuclear power plant unit is assembled in an arrangement of the plurality of structural modules in which the structural modules are configured to enable interconnection in alternative geometries based on at least one functional requirement for the nuclear power plant unit (Filippone Figs. 4-6; para. 40,44: the subcritical power modules may be rearranged in alternative geometries to control criticality). Please refer to the same obviousness motivation of claim 12.

Regarding claim 16, Chung modified by Morgan, Horton and Filippone discloses the nuclear power plant unit of claim 15, wherein the at least one functional requirement comprises a regulatory requirement, a constraint on shipyard size, a constraint on depth during transportation, a constraint on height during transportation, a water level requirement, or a power output requirement (Filippone para. 44: the capability to move and rearrange the nuclear reactor modules may satisfy a power output requirement “to achieve critical, supercritical, or subcritical condition of fuel cartridges 203”).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over David Richardson, US 20160203883 A1 (hereinafter “Richardson”) in view of Morgan.
Regarding claim 2, Richardson discloses a nuclear power plant unit comprising a plurality of structural modules (Richardson Figs. 1-3; Abstract; para. 33-34, 51: a nuclear power plant is integrated in modules into an offshore floating spar platform), each of the structural modules having manufactured components for use in power production when moored or fixed to a floor in and/or proximal to at least one of an offshore marine environment, a river environment and a coastal marine environment (para. 3: the power plant is moored into the submerged hull of a spar platform), wherein the nuclear power plant unit is assembled in a shipyard from the plurality of structural modules (Abstract: “The invention design further includes cells that are modular for facilitating factory assembly and ultimate construction in a shipyard environment”), the structural modules comprising: 

    PNG
    media_image2.png
    621
    470
    media_image2.png
    Greyscale

a hull module comprising at least one structural, load bearing member forming a hull of the nuclear power plant unit (Figs. 1,3; para. 48,50: a spar hull including a ballast hull 13 and a cylindrical connecting riser 2 form the hull); 
a nuclear plant module comprising at least one nuclear reactor (Figs. 1,2A,2B,3; para. 48, 53: reactor deck module 4 comprises a nuclear reactor 21), a cylindrical containment vessel having a shell for containing pressure and radioactivity of the least one nuclear reactor (Fig. 2B: reactor 21 is cylindrical), and a support structure configured to transfer load from the shell of the containment vessel shell to the hull of the nuclear power plant unit (Figs. 1,2A: the reactor generator module 29 is shown surrounded by support structure deck 4 that is attached to the control deck 3 of the hull);
wherein the support structure comprises at least one of a lattice structure or a columnar structure (para. 37: a vertical column defines the support structure of the platform);
an electrical interface for one of transmitting electrical power generated by the at least one nuclear reactor and powering a system of the nuclear power plant unit (Richardson Abstract: “A plurality of reactor generator modules are interconnected and operate independently and collectively and are transmitted by a plurality of high voltage direct current (HVDC) submarine cables through a transformer to the electrical grid”);
a user interface that is configured to permit a user to access a system of the nuclear power plant unit (para. 37: main control deck).
However Richardson fails to disclose a communications interface and a network interface.
Morgan also teaches and offshore nuclear power plant, further comprising
a communications interface for communications internal or external to the nuclear power plant unit (Morgan Figs. 5-6 para. 38 communications uplink 35) 
a network interface for data communications to or from the nuclear power plant unit (Morgan para. 52: management unit 106).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the interfaces taught by Morgan with the offshore plant of Chung. According to Morgan para. 38, this is part of a control, monitoring, and automation system 34 to optimize the plant operations and enable remote monitoring, and therefore would have enhanced and improved plant operations.

Regarding claim 13, Richardson modified by Morgan discloses the nuclear power plant unit of claim 2, wherein the nuclear power plant unit is assembled in an arrangement of the plurality of structural modules comprising a substantially vertical arrangement (Richardson Figs. 1, 3).

Prior Art
Finn para. 3-4 also teaches a lattice or columnar support structure. Richardson also teaches nuclear power plant modules for a sea platform but does not provide details on a hull. Hayman and Morgan also teach sea-based nuclear power plants. Graaf also teaches a lattice and columnar support structures. Harvey also teaches a floating nuclear power plant structure.

Conclusion
It is suggested to combine the limitations of claims 12 and 15 into claim 1 while specifying the types of alternative geometries, in order to distinguish over the prior art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628